Citation Nr: 1754692	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for bilateral pes planus with plantar fasciitis prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent after February 10, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2017, which granted a joint motion for partial remand vacating a December 2016 Board decision as to the issue on appeal.  The issue initially arose from a March 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The December 2016 Board decision also remanded the issue of entitlement to referral for extra-schedular rating consideration for service-connected disabilities including bilateral pes planus with plantar fasciitis for additional development.  However, the matter was returned to the Board and was addressed in a June 2017 decision.  The Veteran has not raised any subsequent claims for an extraschedular rating and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As the issue remaining on appeal involves the propriety of the assigned ratings and whether separate or alternative rating are warranted, no further action as to the extraschedular rating matter is required.  

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral pes planus prior to September 18, 2009, and for the period from December 01, 2009, was manifested by no more than a severe bilateral flatfoot impairment.

2.  The records shows the Veteran is receiving the maximum schedular rating available for his bilateral pes planus with plantar fasciitis after February 10, 2015.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for bilateral pes planus prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent for bilateral pes planus with plantar fasciitis after February 10, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a, Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

For acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2017).

For unilateral hallux valgus, 10 percent ratings are warranted for postoperative resection of the metatarsal head or for severe disorders equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  For other foot injuries, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, a 30 percent rating is warranted for severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The pertinent evidence of record includes service treatment records showing that the Veteran had bilateral plantar fasciitis and pes planus that were found to have been aggravated by active service.  An X-ray study in November 1998 revealed bilateral pes planus deformities and a slight hallux valgus deformity on the right.  A January 2000 VA examination noted the Veteran complained of chronic discomfort when walking.  There was evidence of significant pes planus, valgus not correctable by manipulation, moderate forefoot to midfoot malalignment, and tenderness to palpation in the plantar fascia area.  The diagnoses included bilateral plantar fasciitis with significant pes planus.

A February 2000 rating decision established service connection for bilateral pes planus with hallux valgus and plantar fasciitis.  A January 8, 2008, VA report of contact noted the Veteran had requested entitlement to an increased rating.  

VA treatment records dated in January 2008 noted the Veteran had severe bilateral pes planus with pain along the medial band of the plantar fascia without edema, crepitus, or nodules.  The diagnoses included bilateral plantar fasciitis, equinus, bilateral rigid flatfoot, and bilateral hallux limitus.  

VA examination in February 2008 noted the Veteran complained of constant pain to the feet, ankle, and knees.  The pain was described as burning, aching, and sharp.  The pain level was estimated as eight on a ten point scale.  At rest and while standing or walking he had pain, but no weakness, stiffness, swelling, or fatigue.  An examination of the right and left feet revealed tenderness without painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the great toes.  Gait was within normal limits.  There was pes planus present.  

On the right, there was a moderate degree of valgus that could not be corrected by manipulation.  There was no forefoot/midfoot malalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Palpation of the right foot plantar surface revealed slight tenderness.  The right Achilles tendon revealed good alignment.  

On the left, there was a moderate degree of valgus that could be corrected by manipulation.  The left foot revealed no forefoot/midfoot malalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Palpation of the left foot plantar surface revealed slight tenderness.  The left Achilles tendon revealed good alignment.  Pes cavus was not present and no hammer toes were found on examination.  Morton's metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present upon examination.  The examiner noted the Veteran did not have any limitation with standing and walking and did not require any type of support with his shoes.  The diagnoses included bilateral pes planus and plantar fasciitis.   

VA examination in June 2009 revealed marked pes planus deformity with mild valgus to the heel and marked tenderness to palpation along the plantar fascia of the foot.  The diagnoses included symptomatic pes planus deformities with marked gastroc equinus.  X-ray studies dated in January 2008, June 2009, and August 2009 revealed bilateral pes planus deformities and mild first metatarsophalangeal joint osteoarthritic changes.  

Private treatment records dated in July 2009 included diagnoses of bilateral chronic plantar fasciitis, bilateral gastrocnemius equinus, and severe congenital flatfoot deformity.  A September 2009 operation report noted the Veteran underwent a right gastrocnemius recession for right equinus.  

VA treatment records include a September 2009 computerized tomography (CT) scan demonstrating an early degenerative change at the third cuneiform bone and mild pes planus deformities to the right foot.  An August 2010 report noted the Veteran complained of severe foot pain that interfered with his job responsibilities.  A September 2010 report noted he complained of pain to the bilateral arches and heels that worsened after walking and now lasted all day.  A July 2011 report noted bilateral flatten arches with tenderness to palpation of the left posterior tibial tendon.  There was tenderness with palpation of the left posterior tibial tendon at its insertion into the navicular and plantar lateral insertion.  It was noted the Veteran reported that shoes and inserts did not help and that his pain had been gradually worsening.  The diagnoses included pes planus and posterior tibialis tendon dysfunction.  Reports dated in August 2011 show a podiatrist found symptomatic pes planus and, in essence, recommended the Veteran seek medical retirement from the USPS or re-training for more sedentary employment.  The opinion was reiterated in a January 2012 statement.

On VA examination in December 2011 the Veteran reported constant bilateral arch pain with symptoms including weakness, stiffness, and fatigue.  He claimed pain was accentuated on manipulation and that plantar surface tenderness was not improved by orthopedic shoes or appliances, but reported that he did not have any characteristic callouses.  He reported an overall functional impairment with inability to climb stairs, shift gears on a motorcycle, or do cardiac activities.  

The examiner noted the Veteran walked with an antalgic gait in the right leg due to ankle and foot pain.  An examination of the right and left feet revealed tenderness without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints of the great toes.  There was decreased longitudinal arch height on weight-bearing, bilaterally.  The examiner noted there was no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  It was specifically noted that there was no marked pronation of the foot and that the Veteran's weight-bearing line did not fall over or medial to the great toes.  There was no inward bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel), no marked inward displacement, and no severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  There was no diminished function to the right lower extremity.  X-ray studies revealed a right foot pes planus deformity with an unrelated mild hind foot valgus.  No images were taken for the left foot.  The diagnoses included bilateral pes planus and plantar fasciitis.  The impact on the Veteran's ability to work was noted to be no prolonged walking or standing.

A January 2012 VA medical statement noted podiatric diagnoses including bilateral pes planus (left greater than right), severe left posterior tibialis tendon dysfunction, moderate right posterior tibialis tendon dysfunction, moderate bilateral chronic plantar fasciitis, and bilateral moderate chronic foot and ankle pain.  It was noted the Veteran had reached his maximum medical improvement without major reconstructive bilateral foot surgery.  His bilateral foot conditions were considered to be permanent and would not improve with further nonsurgical treatment.  His permanent work related physical limitations included no running, jumping, ladder climbing, no carrying over 20 pounds, no walking/standing over 10 minutes per hour, no climbing over one flight of stairs per day, no operating foot controlled power equipment.  It was recommended that he have seated, indoor sedentary work only. 

In a January 2012 statement the Veteran's United States Postal Service (USPS) manager described problems the Veteran had experienced at work, including having difficulty getting around on his feet and demonstrating pain and discomfort while trying to perform his duties.  It was noted that he had been provided accommodations and that he took frequent breaks off his feet.  He had missed time from work on sick leave due to unbearable pain, surgeries, and medical appointments.  He was also unable to work overtime and had been prescribed strong narcotic pain relief medication that affected his job performance. 

In statements and testimony in support of his claim the Veteran reported having foot pain and described problems he had with the physical demands of his employment with the USPS.  In a January 2012 statement his spouse reported that he had constant pain, including to the feet, that interfered with the quality of life and his employment as a USPS supervisor.  

VA treatment records dated in September 2013 noted the Veteran complained of chronic foot pain and that custom shoes and orthotics made his feet hurt more.  He stated he used a wheeled walker to walk the distances needed to get to and from work.  He stated injections and use of a TENS unit provided no improvement.  He took methadone and oxycodone for pain.  The diagnoses included foot pain.

At his November 2014 Board hearing the Veteran reported that he was having problems with foot pain.  He stated that he had recently changed his job from processing mail to customer service.  

VA examination in February 2015 included diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis to the feet.  It was noted that the Veteran reported baseline pain estimated as eight on a ten point scale that was needle-like in character, bilateral, symmetric, and constant.  On standing the pain was burning and sharp and estimated at level 10 in severity.  

The examiner noted the Veteran had pes planus with bilateral pain on use and manipulation of the feet and pain accentuated on use and manipulation.  There was indication of swelling on use, but no characteristic callouses.  It was noted that arch supports, built-up shoes, and orthotics had been tried bilaterally, but the feet remained symptomatic.  There was extreme tenderness to the plantar surfaces of the feet and marked pronation that were not improved by orthopedic shoes or appliances.  There were decreased longitudinal arch heights on weight-bearing, bilaterally, but no objective evidence of marked deformity.  The weight-bearing line fell over or medial to the great toes and inward bowing of the left Achilles tendon.  There was marked inward displacement and severe spasm of the Achilles tendons that were not improved by orthopedic shoes or appliances.  There was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  

The examiner noted bilateral foot pain with function loss and limitation of motion with contributing factors of disability including excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on nonweight-bearing, swelling, disturbance on locomotion, interference with standing, and lack of endurance.  There was no additional functional loss due to flare-ups and no surgical scar that was painful or unstable or had a total area equal to or greater than 39 square centimeters (six square inches).  It was noted the Veteran used a walker regularly as a normal mode of locomotion, although occasional locomotion by other methods may be possible, and that it was used for both foot and ankle pain.  

The examiner also noted that imaging studies revealed changes along the superior-medial aspect of the talus possibly representing early subchondral cystic change or possible early signs of avascular necrosis, and that early signs of avascular necrosis may correlate with the Veteran's higher level of pain and disability.  The reported functional impacts of the disorder on his ability to perform any type of occupational task included the inability to walk or stand for more than 10 minutes, climb stairs, or walk on uneven surfaces.  It was noted he had to sit in the shower due to pain and that he had missed an additional month of work over the past year due to foot pain. 

The Court in its September 2017 order granting a joint motion for partial remand, in essence, found that the December 2016 decision did not adequately consider a June 2009 VA report or a January 2008 X-ray examination report.  It was further noted that adequate reasons and bases had not been provided for the determination that a separate rating was not warranted under any diagnostic codes other than 5276, including diagnostic code 5284.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected bilateral pes planus disability prior to September 18, 2009, and for the period from December 01, 2009, was manifested by no more than a severe bilateral flatfoot impairment.  The assigned 30 percent schedular rating under diagnostic code 5276 is warranted for severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A higher schedular rating for bilateral pes planus requires evidence of pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and symptoms not improved by orthopedic shoes or appliances.  Such manifestations were not manifest upon VA examination in December 2011.  Subsequent evidence including a January 2012 VA medical statement noted bilateral foot conditions were considered to be permanent and would not improve with further nonsurgical treatment.  However, the criteria for a higher schedular rating were not demonstrated for bilateral pes planus with plantar fasciitis prior to his February 10, 2015, VA examination.  Effective from that date, the Veteran was granted an increased 50 percent rating which is the maximum schedular rating available under diagnostic code 5276.

The Board acknowledges that a January 2008 VA treatment report noted the Veteran had severe bilateral pes planus with pain along the medial band of the plantar fascia without edema, crepitus, or nodules.  The diagnoses included bilateral plantar fasciitis, equinus, bilateral rigid flatfoot, and bilateral hallux limitus.  VA records, including X-ray studies, dated in January 2008, June 2009, and August 2009 revealed bilateral pes planus deformities, mild valgus to the heel, marked gastroc equinus, and mild first metatarsophalangeal joint osteoarthritic changes.  However, a February 2008 VA examiner found good Achilles tendon alignments, with no evidence of pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  It was noted the Veteran did not have any limitation with standing and walking and did not require any type of support with his shoes.  

A September 2009 private treatment report noted the Veteran underwent a right gastrocnemius recession for right equinus.  A September 2009 VA CT scan revealed an early degenerative change at the third cuneiform bone of the right foot.  A July 2011 VA report included diagnoses of pes planus and posterior tibialis tendon dysfunction.  VA examination in December 2011, however, found there was no objective evidence of marked deformity of the foot, no inward bowing of the Achilles tendon, no marked inward displacement, and no severe spasm of the Achilles tendon on manipulation.  X-ray studies revealed a right foot pes planus deformity with an "unrelated" mild hind foot valgus.  The diagnoses included bilateral pes planus and plantar fasciitis.  A January 2012 VA medical statement noted additional podiatric diagnoses including severe left posterior tibialis tendon dysfunction, moderate right posterior tibialis tendon dysfunction, and bilateral moderate chronic foot and ankle pain.  

The Board notes that the December 2011 VA examiner specifically found the Veteran's right hind foot valgus was "unrelated" to his service-connected pes planus, which is presumed to apply similarly to any other such hind foot disorders.  The Board has no basis to contradict the conclusion made by the examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  It is also significant that the February 2015 VA examiner found there was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  Although other reports note diagnoses of equinus, gastroc equinus, first metatarsophalangeal joint osteoarthritis changes, and posterior tibialis tendon dysfunction, no opinions as to etiology for the specific diagnoses were provided.  Nor are these diagnoses shown to be a result of the service-connected bilateral pes planus with plantar fasciitis disability or due to any other service-related foot injury.

Equinus is defined as fixation of the foot, or part of a foot, in a plantar-flexed position it would assume if the distal end of the part is farther away from the tibia.  See McGraw-Hill Concise Dictionary of Modern Medicine. (c) 2002 by The McGraw-Hill Companies, Inc.  The tibialis posterior muscle is the most anterior (deepest) muscle of deep posterior (plantar flexor) compartment of leg; origin, soleal line and posterior surface of tibia, the head and shaft of the fibula between the medial crest and interosseous border, and the posterior surface of interosseous membrane; insertion, navicular, three cuneiform, cuboid, and second, third, and fourth metatarsal bones; action, plantar flexion and inversion of foot; nerve supply, tibial.  See Farlex Partner Medical Dictionary (c) Farlex 2012.  

Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  See Fenderson, 12 Vet. App. at 122 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609 - 10, 1300 (28th ed. 1994).  Although service connection has been established to bilateral pes planus with plantar fasciitis, there is no indication that the Veteran's plantar fasciitis is separately disabling nor that any associated symptoms exclusive to this diagnosis can be distinguished from the service-connect pes planus disability.  

The Board also notes that the March 2008 rating decision, in essence, removed the reference to hallux valgus as a part of the service-connected disability, but action resulted in no decreased in rating or compensation.  In essence, there was no reduction in payments and the action was not a severance of a service-connected benefit.  Hallux valgus is defined as an abnormal bending or deviation of the big toe towards the other toes of the same foot.  See Collins English Dictionary - Complete and Unabridged, 12th Edition 2014 (c) HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Valgus is defined as an abnormal displacement of a part in a direction away from the midline of the body.  See Collins Dictionary of Medicine (c) Robert M. Youngson 2004, 2005.  There is no evidence in this case of hallux valgus having been manifest at any time during the appeal period.  In fact, the February 2008 and February 2015 VA examiners specifically found it was not present.  Valgus to the hind foot is demonstrated by the medical evidence of record, but as noted above is shown to be unrelated to the service-connected pes planus disability.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot (as opposed to a bilateral condition) are contemplated.  However, Diagnostic Code 5284 applies to "other" foot injuries.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337 (2015).  The Court held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338.  

Service connection is established for the specific conditions of pes planus and plantar fasciitis.  The Court held in Copeland that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  See Copeland at 338, citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993); 38 C.F.R. §§ 4.20 , 4.27.  Applying Diagnostic Code 5284 would be redundant.  With respect to the plantar fasciitis, which is not specifically listed in the Diagnostic Code, there is no evidence of disabling aspects of plantar fasciitis other than pain which cannot be distinguished from pain associated with pes planus.  There are no other service-connected foot injuries other than the arthritis of the right ankle.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating the disability.

Even if arthritis is assumed to be associated with the service-connected disability, which is not conceded, there is no indication that it has resulted in symptoms that can be distinguished from those attributable to the assigned rating.  A 30 percent rating under diagnostic code 5276 is provided for severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A compensable rating for arthritis shown by X-ray findings when limitation of motion is assigned by objectively confirmed findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The rating may not be combined with ratings based on limitation of motion of the same joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The pes planus pain on manipulation and use and swelling on use criteria are indistinguishable from the arthritis painful motion and swelling criteria.  In this case, the overall evidence does not demonstrate symptoms attributable to plantar fasciitis or arthritis that are not also included in the criteria for the assigned 30 percent rating under diagnostic code 5276.

Additionally, there is no evidence that hallux valgus to either the right or left foot is or has been manifest either by post-operative with resection of the metatarsal head or severe hallux valgus that is equivalent to amputation of the great toe for which a separate compensable rating could be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The current service-connected disability is adequately evaluated under the criteria for pes planus under diagnostic code 5276.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board acknowledges that the Veteran, his spouse, and his USPS manager are competent to report observable symptoms of a foot disability, e.g. pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability nor to diagnose additional or secondary disabilities.  Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations and is the basis for the award of alternative separate ratings in this case.  Although the Veteran has complained of more severely disabling foot problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for any higher schedular ratings.


ORDER

Entitlement to a schedular rating in excess of 30 percent for bilateral pes planus with plantar fasciitis prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent after February 10, 2015, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


